DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 29, 2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The amendment filed August 29, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: new paragraphs 0014 and 0015.  The disclosure, as originally filed, does not disclose a “main point” of the opening of the first end of said straw.  Additionally, the disclosure, as originally filed, does not disclose the angled projection securing the food item and preventing it from slipping off the straw.  If the angled projection prevents the food from slipping off the straw, it would be impossible for the user to consume the food.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation “barb” in line 6.  The disclosure, as originally filed, does not disclose a “barb.”  The term “barb” is defined as: a point or pointed part projecting backward from a main point, as of a fishhook or arrowhead.  Dictionary.com.  The disclosure, as originally filed, does not disclose a point or pointed part projecting backward from a main point.  The specification fails to disclose a “barb.”  Also, it is not apparent whether figure 4 shows a point por pointed part projecting backward from a main point.
Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said plurality of rigid barbs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
Claim(s) 1-3 (as best understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (2,979,267). 
Miller discloses an apparatus comprising:
a hollow straw body 200 having a first end (bottom end) and a second end (top end), said first end designed to be inserted into the drink to allow the liquid of the drink to be induced through said straw body from said first end to said second end by suction;
at least one rigid barb 206 positioned radially outward on an exterior surface of said straw body, to allow said at least one rigid barb to engage the solid substance of the drink;
further including at least one additional rigid barb 206 positioned radially outward on said exterior surface of said straw body;
wherein said plurality of rigid barbs 206 are positioned in a column (figure 3 shows the column into the page) along said straw body.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot based on the new ground of rejection. 
Applicant's arguments filed August 29, 2022 have been fully considered but they are not persuasive.  
Regarding the term “barb.”  The Examiner used the term “barb” in the interview conducted on August 24, 2022 for the lack of a better term.  Applicant was warned of the term requiring antecedent basis in the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905. The examiner can normally be reached M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK